DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 7, 10, 27 and 35-43 are currently under examination. Claims 25-26, 33-34 and 36 are withdrawn from consideration. Claims 1-6, 8-9, 11-24, and 28-34 have been cancelled. Claims 7 and 26 are amended. Claims 37-43 are newly added.
Allowable Subject Matter
Claims 7, 10, 25-27 and 35-43 are allowable. 
The closest prior art is Arce et al. (ECS Transactions, 64(1), 2014, 37-42).
Arce et al. teach a composition comprising co-polymerization of ortho-phenylenediamine (OPD) and para-tetra-aminophenyl porphyrin (CoTAPP) (applicant’s metal porphyrin wherein R1=para-amino group) and glassy carbon (applicant’s graphene) (pages 37-42). The glassy carbon is modified by copolymerization of OPD and CoTAPP. As such, the OPD is covalent bond to graphene and CoTAPP as the instant claims.
as per applicant claim 7. Therefore, the claim 7 is allowed.  As such, the dependent claims 10, 25-27 and 35-43 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732